Name: Council Regulation (EEC) No 4271/88 of 21 December 1988 on the application of Decision No 5/88 of the EEC- Austria Joint Committee modifying Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation in order to simplify the cumulation rules
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 88 Official Journal of the European Communities No L 381 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4271 / 88 of 21 December 1988 on the application of Decision No 5 / 88 of the EEC Austria Joint Committee modifying Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in order to simplify the cumulation rules THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Austria (') was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the Agreement, the EEC Austria Joint Committee has adopted Decision No 5 / 88 amending that Protocol ; Whereas this Decision shall be applied in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 5 / 88 of the EEC Austria Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU ( ») OJ No L 300, 31 . 12. 1972 , p. 2.